Citation Nr: 1008888	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Jack 
C. Montgomery VA Medical Center, Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Southcrest Hospital from March 18, 2007 to March 22, 2007.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from December 3, 1974 to 
November 12, 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which granted reimbursement or payment 
for medical expenses incurred as a result of treatment at 
Southcrest Hospital from March 15, 2007 to March 17, 2007, 
but denied reimbursement of unauthorized medical expenses 
incurred from March 18, 2007 to March 22, 2007.  

In his June 2008 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing before a Veterans Law 
Judge in Washington, DC.  A September 2009 letter from the 
Board informed the Veteran that a hearing was scheduled for 
him in February 2010.   The claims file indicates, however, 
that the Veteran failed to report to the February 2010 
hearing.  Therefore, his request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the VA Medical Center, in Muskogee, 
Oklahoma.  VA will notify the appellant if further action is 
required.  


REMAND

The Veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred beginning March 17, 2007 through March 22, 2007.  It 
is argued that the Veteran was not stable on March 17, 2007; 
it is noted that the Veteran was not transferred out of the 
intensive care unit (ICU) until March 20, 2007.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  After 
review of the available MAS file, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to notify the appellant of the information 
necessary to substantiate his claim, and to notify him about 
applicable laws.  The specific bases for remand are set forth 
below.  

Of record are reports from Southcrest Hospital, which show 
that the Veteran was admitted to the hospital on March 15, 
2007; it was noted that he was in acute respiratory distress 
with a history of congestive heart failure, coronary artery 
disease, hypertension and coronary artery bypass graft 
surgery.  Following an initial evaluation, the Veteran was 
given a diagnosis of respiratory failure secondary to 
congestive heart failure exacerbation, well compensated, 
likely ischemic cardiomyopathy.  He was placed in the 
intensive care unit (ICU) and mechanical ventilation was 
applied.  An echocardiogram, performed on March 15, 2007, 
revealed ejection fraction of 15 to 20 percent, likely of 
ischemic etiology.  A chest x-ray, taken on March 15, 2007, 
demonstrated cardiomegaly and early pulmonary edema.  The 
Veteran received ICU care and monitoring.  The Veteran was 
discharged from Southcrest hospital on March 22, 2007.  

The Veteran filed a claim of entitlement to payment or 
reimbursement of the unauthorized private medical expenses 
incurred at Southcrest Hospital from March 15, 2007 through 
March 22, 2007.  In July 2007, the VAMC in Muskogee approved 
the claim for 24 hours of inpatient stay.  Subsequently, in 
February 2008, the VAMC approved payment for an additional 
day of stay for March 17, 2007.  However, the VAMC denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized private medical expenses incurred from March 18 
to March 22, 2007.  

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received from March 18, 2007 to March 22, 
2007, pursuant to the Veterans Millennium Health Care and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.1000-17.1008 (2009).  

To be eligible for payment or reimbursement under the 
Millennium Act, a veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002 (2009).  

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  
Significantly, the statement of the case (SOC), issued on May 
19, 2008, indicates that the claim was approved to the point 
of the Veteran's stabilization only; however, it is not clear 
from a medical standpoint as to whether (and when) the 
Veteran reached a point of stabilization.  This is so because 
of the lack of medical information provided in the MAS file.  

As previously noted, the MAS denied the Veteran's claim on 
the basis that his medical condition had stabilized enough 
for transfer on March 17, 2007.  The MAS, however, did not 
address whether VA facilities were feasibly available for 
care such that transfer to a VAMC could have been safely 
accomplished.  It is not clear from the record exactly when 
the Veteran's condition stabilized to the extent that he 
could be transferred to a VA facility, or whether a bed was 
available at the nearest VA facility to receive him (the 
nearest facility was never identified).  There was no 
discussion of the urgency of the Veteran's medical condition, 
the relative distance of the travel involved or the nature of 
the treatment required.  A physician should take these 
factors into consideration prior to making a determination as 
to whether VA facilities were feasible. The Board therefore 
finds that further development is necessary.  On remand, the 
questions of when the Veteran was stabilized and whether or 
not a VA facility with sufficient bed space and appropriate 
treating capability was feasibly available to the Veteran 
must be answered.  To clarify this matter, a medical opinion 
must be obtained.  See 38 U.S.C.A. § 5103A (d).  

In addition, the Board notes that the Veteran was provided 
with a notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) in May 2008.  After review of 
this letter, however, the Board finds that the VAMC should 
provide the Veteran with an additional letter.  The letter 
should notify the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he is to provide and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, 38 U.S.C.A. §§ 1725, 1728 were revised 
effective October 10, 2008, and the Veteran should be 
supplied with the revised criteria.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following actions:

1.  The MAS/VAMC must send the Veteran a 
corrective VCAA notice and assistance 
requirements letter which is consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1).  The letter must: (a) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim under 
38 U.S.C.A. § 1725, and 1728 (to include 
the changes made to those provisions 
effective October 10, 2008; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

2.  The Veteran's MAS file should be 
reviewed by an appropriate VA physician 
in order to provide an opinion addressing 
the following question: As to the 
Veteran's hospitalization from March 18, 
2007 to March 22, 2007 at Southcrest 
Hospital, at what point did his condition 
stabilize to the extent that he could be 
safely transferred to the nearest 
appropriate VA facility.  The VA 
physician is requested to provide a 
complete rationale in addressing the 
foregoing questions, and should identify 
specific corroborating evidence used in 
rendering the requested opinion.  

3.  Thereafter, the VA Medical Center 
should readjudicate the issue of 
entitlement to payment or reimbursement 
of unauthorized medical expenses incurred 
as a result of treatment at Southcrest 
Hospital in Muskogee, Oklahoma, from 
March 18, 2007 through March 22, 2007.  

4.  If the benefit sought on appeal 
continues to be denied, the Veteran must 
be furnished with a supplemental 
statement of the case (SSOC) as to all 
evidence considered, including citations 
to the relevant portions of 38 C.F.R. 
§ 17.120 and § 17.1002, and all relevant 
legal authority for the continued denial.  
They should then be afforded a reasonable 
period in which to reply.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The purposes 
of this REMAND are to further develop the record and to 
accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

	                  
_________________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



